Exhibit 10.5

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of November 5,
2004, among NATIONWIDE HEALTH PROPERTIES, INC. (the “Borrower”), JPMORGAN CHASE
BANK, as administrative agent (in such capacity, together with its successors in
such capacity, the “Administrative Agent”) and the lenders party hereto.

 

RECITALS:

 

A. The Borrower, the Administrative Agent and certain lenders (the “Lenders”)
are parties to a Credit Agreement dated as of April 15, 2004 (the “Credit
Agreement”; and, except as otherwise herein expressly provided, all capitalized
terms used herein shall have the meaning assigned to such terms in the Credit
Agreement), which Credit Agreement provides, among other things, for Loans to be
made by the Lenders to the Borrowers in an aggregate principal amount not
exceeding $400,000,000.

 

B. The parties hereto desire, among other things, to modify Section 6.07(g) of
the Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Amendment of Credit Agreement. Subject to the satisfaction of the
conditions precedent as set forth in Section 2 hereof, the following sentence is
hereby added to the end of Section 6.07(g) of the Credit Agreement:

 

“For purposes of this Section 6.07(g) only, the term “Total Liabilities” shall
exclude all Loans made hereunder.”

 

Section 2. Conditions to the Effectiveness of this Amendment. The effectiveness
of the amendment of the Credit Agreement contemplated hereunder is subject to
the conditions precedent that the Administrative Agent shall have received the
following items:

 

(a) a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and the Required Lenders (or written evidence satisfactory
to the Administrative Agent, which may include telecopy transmission of a signed
counterpart to this Amendment, that such party has signed a counterparty of this
Amendment); and

 

(b) reimbursement on demand for all reasonable fees, charges and disbursements
of outside counsel for the Administrative Agent in connection with this
Amendment.

 



--------------------------------------------------------------------------------

Section 3. Borrower’s Representations. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, as follows:

 

(a) Each of the representations and warranties of the Borrower contained or
incorporated in the Credit Agreement, as amended by this Agreement or any of the
other Loan Documents, are true and correct in all material respects on and as of
the date hereof (except if any such representation or warranty is expressly
stated to have been made as of a specific date, then as of such specific date);

 

(b) As of the date hereof and immediately after giving effect to this Agreement
and the actions contemplated hereby, no Default or Event of Default has occurred
and is continuing; and

 

(c) The Borrower has all necessary corporate power and authority to execute,
deliver and perform its obligations under this Agreement; the Borrower has been
duly authorized by all necessary corporate action on their part; and this
Agreement has been duly and validly executed and delivered by the Borrower and
constitutes each Borrower’s legal, valid and binding obligation, enforceable in
accordance with its respective terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 4. Ratification. Except as modified herein, all of the Loan Documents
are hereby ratified and confirmed on behalf of the parties hereto and thereto.

 

Section 5. Miscellaneous.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b) Amendments, Etc. The terms of this Agreement may be waived, modified and
amended only by an instrument in writing duly executed by the Borrower and the
Administrative Agent (with any required consent of the Lenders pursuant to the
Credit Agreement). Any such waiver, modification or amendment shall be binding
upon the Borrower, the Administrative Agent, each Lender and each holder of any
of the Notes.

 

(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Borrower, the
Administrative Agent, the Lenders and any holder of any of the Notes.

 

(d) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

(e) Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
either of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

(f) Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

[Signature pages follow]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER:

NATIONWIDE HEALTH PROPERTIES, INC.,

a Maryland corporation, as Borrower

By:  

/s/ Mark L. Desmond

   

Name:

 

Mark L. Desmond

   

Title:

 

Senior Vice President and

       

Chief Financial Officer

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, as

Administrative Agent

By:  

/s/ Susan M. Tate

   

Name:

 

Susan M. Tate

   

Title:

 

Vice President

 